Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its dependent claims are allowable because Claim 1 specifically requires a work machine further including auxiliary flow rate control devices that are arranged upstream of the plurality of directional control valves, and limit the flow rate of the hydraulic fluid supplied from the hydraulic pump to the plurality of directional control valves in accordance with pressure variations at the plurality of hydraulic actuators, wherein the controller is configured to, in a case where the machine control function is cancelled via the machine control switch, cancel limitation of the flow rate of the hydraulic fluid supplied to the plurality of directional control valves, the limitation being performed by the auxiliary flow rate control devices, and in a case where the machine control function is selected via the machine control switch, cause the auxiliary flow rate control devices to limit the flow rate of the hydraulic fluid supplied to the plurality of directional control valves.  
The references listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
May 19, 2022